DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Currently, claims 1, 4-20 and 22-23 are pending in the application. Claims 1, 19 and 20 are amended. Claim 3 and 21 are cancelled. Claim 22-23 are added.
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/17/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12  and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Galpin et al. (US 20220053209, hereinafter Galpin) and Robert et al. ( US 20190342557 hereinafter Robert).

Regarding Claim 1, Chen discloses a method of video processing, comprising: 
making a determination that a conversion between a video block of a video region of a video and a bitstream of the video (FIG. 2)  uses a geometry partition mode in which  multiple prediction partitions including at least a first prediction partition  are used in a prediction process ([0143], FIG. 7, motion estimation unit 42 determines the block partitioning using a geometric motion partition line (152); [0170], partition the block using a geometric motion partition (252)); 
deriving N motion information candidates using one or more sub-block merge candidates associated with the video block (FIG. 2; FIG.10)  and adding the N motion information candidates to a motion candidate list for the video block, where N is a positive integer ([0170], FIG. 12, determine a set of candidate predictors for the first geometric motion partition (254): determining which of a set of sub-blocks that neighbor the block are considered to neighbor the first partition and retrieve motion vectors for the sub-blocks that neighbor the first partition);; 
deriving, from the motion candidate list, motion candidates for the multiple prediction partitions ([0170], FIG. 12, calculate the median of these motion vectors and use the calculated median as the motion predictor for the first partition (256) and  then calculate the difference between the motion vector for the first partition and the motion predictor for the first partition to encode the motion vector relative to the predictor for the first partition (258)); and
performing the conversion based on the motion candidates for the multiple prediction partitions ([0143], FIG. 7, block partitioning using a geometric motion partition line (152); [0170], FIG. 12, partition the block using a geometric motion partition (252)),
 wherein M representative motion information candidates from one or more sub-block motion candidates of one or more sub-blocks are used for deriving the M motion information candidates, where M is a positive integer ([0086], selecting the median from a broader set of candidate motion vectors than are used in conventional coding standards, and using potentially different candidate motion vectors for each motion vector of the block using different motion predictors for the motion vectors of the geometric motion partitions of a single block), and wherein the M representative motion information candidates are selected from motion information associated with a center sub-block of the first prediction partition,  wherein M = 1 ([0170], determine a set of candidate predictors for the first geometric motion partition, which of a set of sub-blocks that neighbor the block are considered to neighbor the first partition as well and  calculate the median of these motion vectors and use the calculated median as the motion predictor for the first partition).
Chen further discloses wherein a sub-block temporal motion vector predictor candidate  (FIG. 2; FIG. 1).
However, Chen does not explicitly disclose an affine motion candidate is used for deriving the N motion information candidates.
Galpin teaches from the same field of endeavor an affine motion candidate is used for deriving the N motion information candidates (Abstract:  determine motion vectors for sub-blocks within a video coding block and perform motion compensation using the improved affine candidates [0057], FIG. 5,  Valid control point motion vector prediction (CPMVP) are sorted depending on the value of a third motion vector taken from position F or G and the closest is to the vector given by the affine motion model for the 4×4 sub-block at the same position as the better is the CPMVP).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of affine motion candidate as taught by Galpin ([0057]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy and encoding/decoding based on the improved affine motion compensation (Galpin, Abstract).
Chen further discloses  selecting the motion predictor from the median of all of these candidate motion vectors ([0115]).
And  Galpin further discloses determining, for a sub-block of a video block being encoded in a picture, a plurality of predictor candidates from among neighboring sub-blocks and at least one reference picture; selecting a subset of the plurality of predictor candidates; determining from the subset of predictor candidates, one or more control point motion vectors for the video block; performing affine motion compensation for the sub-block of the video block being encoded using the one or more control point motion vectors ([0005]).
Furthermore, the teaching of the prior art of one representative motion information candidate  (M=1) is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of one representative motion information candidate  (M=1) would have yielded predictable results of improving encoding.
For instance, Robert teaches  only motion vector candidates corresponding to the selected reference picture are kept and the first one (MVstart) in the initial FRUC list with the minimum cost defines the best candidate for refinement ([0092]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of one representative motion information candidate as taught by Robert ([0092]) into the system of Chen in view of Galpin in order to provide  top candidates are efficient to shift to the beginning of the list ahead of the other candidates, remove the top-left candidates from the list and/or move the top-left candidates to the bottom of the list and compression efficiency is improved while maintaining the computational complexity cost (Robert, [0103]).
Regarding Claim 4, Chen in view of Galpin and Robert discloses the method of claim 1, wherein the M representative motion information candidates are selected based on positions of the one or more sub-blocks wherein M is equal to a number of partitions in which the video block is partitioned for the conversion ([0107], Fig. 7-12).  
Regarding Claim 12, Chen in view of Galpin and Robert discloses the method of claim 1, wherein a sub-block of the prediction partition is assigned a sub-block motion information thereof, and wherein the sub-block motion information is used as a candidate in a candidate list used for the conversion of the video block ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 14, Chen in view of Galpin and Robert discloses the method of claim 1, wherein an indication in the bitstream representation signals, at a sequence parameter set level or a picture parameter set level or a video parameter set level or a picture header or a slice header or a tile group header or a coding tree unit level, use of the geometry partition mode for the video block ([0098], sending syntax data, such as block-based syntax data, frame-based syntax data, and GOP-based syntax data, to video decoder 30, e.g., in a frame header, a block header, a slice header, or a GOP header in a in a sequence parameter set or a picture parameter set).
Regarding Claim 15, Chen in view of Galpin and Robert discloses the method of claim 1, wherein the size condition specifies to use the geometry partition mode due to the video block having a size greater than a threshold or having a size less than a threshold, or having a pre-defined width to height ratio ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 16, Chen in view of Galpin and Robert discloses the method of claim 1, wherein the geometry partition mode includes multiple splitting patterns and each splitting pattern divides the video block into two or more partitions ([0016],  partitioning a block of video data into a first geometric partition and a second geometric partition using a geometric motion partition line, wherein the block comprises NXN pixels, dividing the block of video data into four equally-sized, non-overlapping (N/2)X(N/2) sub-blocks, and encoding at least one of the sub-blocks through which the geometric motion partition line passes using a transform size smaller than (N/2)X(N/2).
Regarding Claim 17, Chen in view of Galpin and Robert discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream ([0009],  an apparatus includes a video encoder configured to partition a block of video data into a first partition and a second partition using a geometric motion partition line, calculate a prediction value of a pixel in a transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a residual value of the pixel in the transition region of the block based on the prediction value of the pixel in the transition region, and output the residual value of the pixel).
Regarding Claim 18, Chen in view of Galpin and Robert discloses the method of claim 1, wherein the conversion comprises decoding the bitstream to generate pixel values of the video ([0013], an apparatus includes a video decoder configured to receive an encoded block of video data, a definition of a geometric motion partition line that partitions the encoded block into a first partition and a second partition, and a residual value for a pixel in a transition region of the block, calculate a prediction value of the pixel in the transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a reconstructed value for the pixel in the transition region of the block based on the prediction value and the residual value, and output the reconstructed value of the pixel).
Regarding Claims 19 , Apparatus claims 19 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0010]).
Regarding Claims 20, Computer-readable recording medium claim 19 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0011])


Claims 1, 3-9, 12-20, and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Lee et al. (US 20210058628, hereinafter Lee) and Robert et al. ( US 20190342557 hereinafter Robert).
Regarding Claim 1, Chen discloses a method of video processing, comprising: 
making a determination that a conversion between a video block of a video region of a video and a bitstream of the video (FIG. 2)  uses a geometry partition mode in which  multiple prediction partitions including at least a first prediction partition  are used in a prediction process ([0143], FIG. 7, motion estimation unit 42 determines the block partitioning using a geometric motion partition line (152); [0170], partition the block using a geometric motion partition (252)); 
deriving N motion information candidates using one or more sub-block merge candidates associated with the video block (FIG. 2; FIG.10)  and adding the N motion information candidates to a motion candidate list for the video block, where N is a positive integer ([0170], FIG. 12, determine a set of candidate predictors for the first geometric motion partition (254): determining which of a set of sub-blocks that neighbor the block are considered to neighbor the first partition and retrieve motion vectors for the sub-blocks that neighbor the first partition);; 
deriving, from the motion candidate list, motion candidates for the multiple prediction partitions ([0170], FIG. 12, calculate the median of these motion vectors and use the calculated median as the motion predictor for the first partition (256) and  then calculate the difference between the motion vector for the first partition and the motion predictor for the first partition to encode the motion vector relative to the predictor for the first partition (258)); and
performing the conversion based on the motion candidates for the multiple prediction partitions ([0143], FIG. 7, block partitioning using a geometric motion partition line (152); [0170], FIG. 12, partition the block using a geometric motion partition (252)).  
 wherein M representative motion information candidates from one or more sub-block motion candidates of one or more sub-blocks are used for deriving the M motion information candidates, where M is a positive integer ([0086], selecting the median from a broader set of candidate motion vectors than are used in conventional coding standards, and using potentially different candidate motion vectors for each motion vector of the block using different motion predictors for the motion vectors of the geometric motion partitions of a single block), and wherein the M representative motion information candidates are selected from motion information associated with a center sub-block of the first prediction partition, where M= 1([0170], determine a set of candidate predictors for the first geometric motion partition, which of a set of sub-blocks that neighbor the block are considered to neighbor the first partition as well and  calculate the median of these motion vectors and use the calculated median as the motion predictor for the first partition).
Chen further discloses wherein a sub-block temporal motion vector predictor candidate (FIG. 2; FIG. 10).
However, Chen does not explicitly disclose an affine motion candidate is used for deriving the N motion information candidates.
Lee teaches from the same field of endeavor an affine motion candidate is used for deriving the N motion information candidates ([0169], various modes including a merge mode, a skip mode, an MVP mode, an affine mode, and the like may be used).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of affine motion candidate as taught by Lee ([0169]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Chen further discloses selecting the motion predictor from the median of all of these candidate motion vectors ([0115]).
Furthermore, the teaching of the prior art of one representative motion information candidate  (M=1) is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of one representative motion information candidate  (M=1) would have yielded predictable results of improving encoding.
For instance, Robert teaches  only motion vector candidates corresponding to the selected reference picture are kept and the first one (MVstart) in the initial FRUC list with the minimum cost defines the best candidate for refinement ([0092]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of one representative motion information candidate as taught by Robert ([0092]) into the system of Chen in view of Lee in order to provide  top candidates are efficient to shift to the beginning of the list ahead of the other candidates, remove the top-left candidates from the list and/or move the top-left candidates to the bottom of the list and compression efficiency is improved while maintaining the computational complexity cost (Robert, [0103]).
Regarding Claim 4, Chen in view of Lee and Robert discloses the method of claim 1, wherein the M representative motion information candidates are selected based on positions of the one or more sub-blocks, wherein M is equal to a number of partitions in which the video block is partitioned for the conversion ([0107], Fig. 7-12).  
Regarding Claim 5, Chen in view of Lee and Robert discloses the method of claim 1. 
While Chen further discloses selecting motion predictors for the motion vectors, and the candidates for the motion predictors may be different for the motion vectors of two partitions of the same block ([0062]), Lee teaches from the same field of endeavor adding a first motion information candidate to a first candidate list associated with the first prediction partition and a second motion information candidate associated to a second candidate list associated with a second prediction partition, wherein the first motion information candidate and the second motion information candidate are inherited from a single motion candidate; and performing the conversion using the first motion information candidate and/or the second motion information candidate ([0065], reference picture including a temporal neighboring block may be referred to as a co-located picture (colPic). For example, the inter predictor 180 may construct a motion information candidate list based on neighboring blocks, and may generate information indicating that which candidate is used to derive a motion vector and/or reference picture index of a current block).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion information candidate lists as taught by Lee ([0065]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 6, Chen in view of Lee discloses the method of claim 5.
Lee further discloses wherein a range of indication of splitting patterns and MV candidate indices for the first prediction partition and the second prediction partition is M*N*N, wherein M is a number of prediction portions that the first video block is partitioned into, and wherein N is a number of allowed merge candidates to be added to a motion candidate list including the first motion information candidate and the second motion information candidate([0010], a merge candidate list by using motion information of a spatial candidate and a temporal candidate adjacent to a current block; parsing a first syntax element indicating a particular candidate applied to inter-prediction of the current block among a predefined number of candidates in the merge candidate list; [0169], various modes including a merge mode, a skip mode, an MVP mode, an affine mode, and the like may be used).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates as taught by Lee ([0010]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 7, Chen in view of Lee and Robert discloses the method of claim 6.
Lee further discloses wherein a specific weighting factor group is used for samples located in a weighted area of the video block according to the splitting pattern, wherein the specific weighting factor group is different from another weighting factor group used for another video block in which different motion candidates are used for determining candidate motion vectors for prediction portions of the another video block ([0015], the merge candidate list may further include adding, to the merge candidate list, a candidate generated by weighted averaging a pair of predefined candidates in the merge candidate list).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates as taught by Lee ([0010]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 8, Chen in view of Lee and Robert discloses the method of claim 7.
Lee further discloses wherein the specific weighting factor group corresponds to averaging for the samples located in the weighted area([0022], the merge candidate list configuring unit may add, to the merge candidate list, a candidate generated by weighted averaging a pair of predefined candidates in the merge candidate list).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates as taught by Lee ([0010]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 9, Chen in view of Lee and Robert discloses the method of claim 1.
Lee  discloses wherein the performing the conversion includes deriving a refined final motion vector for a prediction block for the video block, and wherein the deriving the refined final motion vector includes using a decoder-side motion vector refinement (DMVR) tool to a motion information of the first prediction partition and a motion information of the second prediction partition of the first video block to derive motion information for the video block ([0169]a decoder side motion vector refinement (DMVR) mode, an adaptive motion vector resolution (AMVR) mode).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates decoder side motion vector refinement (DMVR)  as taught by Lee ([0169]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 12, Chen in view of Lee and Robert discloses the method of claim 1, wherein a sub-block of the prediction partition is assigned a sub-block motion information thereof, and wherein the sub-block motion information is used as a candidate in a candidate list used for the conversion of the video block ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 13, Chen in view of Lee and Robert discloses the method of claim 1.
Lee  further discloses wherein the conversion comprises deriving one or more motion vector prediction candidates in a motion candidate list are derived from a sub-block temporal motion vector predictor (SbTMVP) candidate associated with the sub-block ([0197], FIG. 15, temporal motion vector prediction (TMVP) may be enhanced and general or worst-case complexity may be reduced (ATMVP : referred to as a subblock-based temporal merge candidate, SbTMVP).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of sub-block temporal motion vector predictor (SbTMVP) candidate as taught by Lee ([0169]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 14, Chen in view of Lee and Robert discloses the method of claim 1, wherein an indication in the bitstream representation signals, at a sequence parameter set level or a picture parameter set level or a video parameter set level or a picture header or a slice header or a tile group header or a coding tree unit level, use of the geometry partition mode for the video block ([0098], sending syntax data, such as block-based syntax data, frame-based syntax data, and GOP-based syntax data, to video decoder 30, e.g., in a frame header, a block header, a slice header, or a GOP header in a in a sequence parameter set or a picture parameter set).
Regarding Claim 15, Chen in view of Lee and Robert discloses the method of claim 1, wherein the size condition specifies to use the geometry partition mode due to the video block having a size greater than a threshold or having a size less than a threshold, or having a pre-defined width to height ratio ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 16, Chen in view of Lee and Robert discloses the method of claim 1, wherein the geometry partition mode includes multiple splitting patterns and each splitting pattern divides the video block into two or more partitions ([0016],  partitioning a block of video data into a first geometric partition and a second geometric partition using a geometric motion partition line, wherein the block comprises NXN pixels, dividing the block of video data into four equally-sized, non-overlapping (N/2)X(N/2) sub-blocks, and encoding at least one of the sub-blocks through which the geometric motion partition line passes using a transform size smaller than (N/2)X(N/2).
Regarding Claim 17, Chen in view of Lee and Robert discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream ([0009],  an apparatus includes a video encoder configured to partition a block of video data into a first partition and a second partition using a geometric motion partition line, calculate a prediction value of a pixel in a transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a residual value of the pixel in the transition region of the block based on the prediction value of the pixel in the transition region, and output the residual value of the pixel).
Regarding Claim 18, Chen in view of Lee and Robert discloses the method of claim 1, wherein the conversion comprises decoding the bitstream to generate pixel values of the video ([0013], an apparatus includes a video decoder configured to receive an encoded block of video data, a definition of a geometric motion partition line that partitions the encoded block into a first partition and a second partition, and a residual value for a pixel in a transition region of the block, calculate a prediction value of the pixel in the transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a reconstructed value for the pixel in the transition region of the block based on the prediction value and the residual value, and output the reconstructed value of the pixel).
Regarding Claims 19 and 22-23, Apparatus claims 19 and 22-23 of using the corresponding method claimed in claims 1 and 5-6, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0010]).
Regarding Claims 20, Computer-readable recording medium claim 19 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Lee et al. (US 20210058628, hereinafter Lee) , Robert and Chuang et al (US 20180376166 hereinafter Chuang).
Regarding Claim 10, Chen in view of Lee and Robert discloses the method of claim 9.
Lee discloses wherein the first prediction partition is uni-predicted from a first reference list and the second prediction partition is bi- or uni-predicted using a second reference list, then the DMVR tool ([0169] a decoder side motion vector refinement (DMVR) mode, an adaptive motion vector resolution (AMVR) mode) but not a bi-directional optical flow (BIO) tool are applied using motion information of the second prediction portion in the second reference list.
Chuang teaches from the same field of endeavor a bi-directional optical flow (BIO) tool are applied using motion information of the second prediction portion in the second reference list ([0007], determining that the second block of video data is encoded using a bi-directional optical flow (BIO) process).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of bi-directional optical flow (BIO) as taught by Chuang ([0007) into the encoding and decoding system of Chen & Lee in order to provide improvements of bi-directional optical flow (BIO) video coding techniques and hence improve performance and efficiency of the coding system (Chuang, [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Lee et al. (US 20210058628, hereinafter Lee), Robert  and Chiang et al (US 20200029073 hereinafter Chiang).

Regarding Claim 11, Chen in view of Lee and Robert discloses the method of claim 9, but does not explicitly wherein the conversion uses a final prediction that is a weighted sum of a prediction result based on the geometry partition mode and a prediction result based on an intra-prediction mode.
Chiang teaches from the same field of endeavor wherein the conversion uses a final prediction that is a weighted sum of a prediction result based on the geometry partition mode and a prediction result based on an intra-prediction mode ([0106], FIGS. 7a-b and FIGS. 8a-b, the combined prediction of MH mode for Intra is applicable to only a portion of the current block, such as an overlap region between two prediction units and the inter-prediction values and the intra-prediction values may be weighted differently when generating the combine prediction).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of weighted sum of a prediction result as taught by Chiang ([0106) into the encoding and decoding system of Chen & Lee in order to provide improvements of weighted sum of a prediction result and hence improve performance and efficiency of the coding system (Chiang, [0042]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487